Citation Nr: 1414306	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for contracture deformity, right 5th finger, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2011.  In January 2014, the appellant appeared at a videoconference hearing held before the undersigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a contracture deformity, right 5th finger, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the June 1997 RO decision denying service connection for a contracture deformity, right 5th finger, relates to an unestablished fact necessary to substantiate the claim, i.e., service incurrence, and is sufficient to trigger an examination.    

2.  A bilateral hearing loss disability meeting VA criteria was first shown many years after service, and is not related to any in-service events, including noise exposure.  

3.  Tinnitus was first shown many years after service and is not related to any in-service events, including noise exposure.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a contracture deformity, right 5th finger.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In a letter dated in November 2010, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claim for service connection for a right shoulder disability, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

At the Board videoconference hearing in January 2014, the undersigned Veterans Law Judge (VLJ) fully explained the issue, and described the type of evidence the Veteran might wish to obtain to substantiate his claims.  The record was left open for the submission of additional evidence recommended by the VLJ, which was not forthcoming.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Service treatment records have been determined to be unavailable.  All post-service treatment records identified by the Veteran were obtained.  Available VA treatment records were obtained, although some were determined, by VA, to be unavailable.  A VA examination was provided in January 2011, and, as discussed below, was adequate for the purposes of the decisions decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service connection for contracture deformity, right 5th finger, was denied in a June 1997 rating decision.  The Veteran did not appeal that decision or indicate any disagreement with it.  Also, no evidence was received within the appeal period, which would potentially affect finality of the 1997 rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Therefore, the June 1997 rating decision is final.  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence of record at the time of the previous decision included the Veteran's statement that he injured his little finger playing baseball in service, and that it had been treated in service.  In addition, a VA examination in May 1996 resulted in a diagnosis of status post fracture of the proximal interdigital joint of the right little finger with residuals ankylosis in 85 degrees of flexion, although no opinion concerning a connection to service was proffered.  The RO denied the claim on the basis that the evidence did not show the condition was incurred in service.  

Evidence received since that decision includes notes taken by the May 1996 examiner, some of which were not incorporated into the typewritten report previously of record.  These include more details concerning the injury in service, which were not previously recorded, but are consistent with the injury as previously reported.  In addition, at his Board videoconference hearing in January 2014, the Veteran provided additional information concerning his in-service accident while playing baseball and subsequent treatment.  He said that he did not seek treatment until the day after the injury.  He said that, later, the splint on his finger became loose, and when he went in to have it changed, he was told that his appointment was not until the following week.  He indicated that he was so intimidated by the medical officer's demeanor that he did not return for follow-up treatment.  Elsewhere, he said he had had no treatment for the condition since that time.  

The Veteran's new testimony concerning his delay in seeking treatment and premature cessation of treatment is material because it provides a potential explanation as to why a contracture may have resulted from the in-service injury.  The Veteran has never been provided a VA examination with nexus opinion concerning this issue, and at a minimum, the Veteran's statements and testimony providing details concerning his in-service injury are sufficient to trigger an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  Accordingly, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156. 

III.  Service Connection for Hearing Loss and Tinnitus

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Similarly, for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Concerning the first element, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  On a VA examination in January 2011, pure tone audiometry thresholds were 45 decibels or higher at all tested frequencies from 500 through 4000 hertz, and the Maryland CNC word list speech recognition score was 36 percent in the left ear and 52 percent in the right ear.  Both the pure tone audiometry thresholds and the speech recognition scores reveal that the Veteran currently has a hearing loss disability, as defined by VA.  In addition, he was diagnosed as having tinnitus.  Therefore, the first element, existence of present disability, is satisfied.  

Turning to the second element, in-service incurrence, service treatment records are unavailable.  In such cases, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Here, the Veteran contends that his hearing loss and tinnitus are due to in-service noise exposure.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the second and third elements of in-service incurrence and a nexus to service are essentially intertwined, and will be discussed together.  

On a VA audiology examination in January 2011, the Veteran was noted to be a very poor historian.  The Veteran vaguely described duties in the motor pool and firing weapons during training on the range.  His civilian work history included work in a small factory for a while and some construction work.  The Veteran currently complained of tinnitus, but could not specify the duration or circumstances.  The Veteran was diagnosed as having as having moderate to severe sensorineural hearing loss in both ears, and tinnitus.  

The examiner concluded that hearing loss was less likely as not the result of military acoustic trauma.  The examiner also concluded that tinnitus related to the current hearing loss, and, as such, not the result of military service.  The rationale included the lack of service treatment records, which, obviously, cannot be used against the Veteran.  However, the examiner also based his opinion on the vague history of noise exposure in the military and civilian life provided by the Veteran, and the reported normal hearing at a VA examination in 1966 [sic], which he said was the determinative factor.  That examination, which was actually in May 1996, not 1966, was a general medical examination, and noted normal spoken and whispered voice tests.  

As noted above, a hearing loss disability for VA service connection purposes requires specific audiological findings.  38 C.F.R. § 3.385.  Therefore, the spoken and whispered voice tests, which do not include any specific audiometric findings, cannot rule out the presence of a hearing loss disability.  Nevertheless, the 1996 examination has probative value.  The normal whispered and spoken voice tests, together with the absence of any complaints of hearing loss, at a time when all of his disabilities were being evaluated for pension purposes, is evidence against the presence of a subjective hearing loss or tinnitus at that time, and evidence against continuity of symptomatology.  

Moreover, the Veteran's histories, as reported in the course of the appeal, have not been consistent.  In his claim filed in November 2010, the Veteran said that he first experienced a ringing in his ears on the rifle range in basic training, which increased in severity throughout service, especially while under simulated assaults that were covered by indirect mortar and artillery fire.  He said that his hearing loss has gradually been getting worse with every passing year.  In December 2010, he stated that his tinnitus started in basic training, and continued to this day.  He said this later caused the tympanic membrane to thicken, and that he had difficulty understanding the voices of women and small children.  (However, on the May 1996 VA examination, his tympanic membranes were noted to be normal.)

The Veteran's DD 214 forms document that in service, he was assigned to engineering floating bridge companies.  In his December 2012 substantive appeal, he stated that he was involved in building pontoon bridges, which necessitated a great deal of hammering and beating on metal.  He stated that he believes the noise from the impact caused his hearing loss and tinnitus.  

At his January 2014 Board hearing, the Veteran said he had been diagnosed as having hearing loss "a few years ago."  He said he could not recall whether he had noticed hearing loss before then.  He said that it had been a few years that he could tell that he was losing his hearing.  

The Board concedes that the Veteran had some noise exposure during service and perhaps even at that time felt a temporary reduction in hearing and ringing in the ears.  However, a claim for service connection for hearing loss and tinnitus was not filed until 55 years after service.  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  Here, in the meantime, the Veteran filed a claim for service connection for another disability, as well as a claim for non-service-connected pension, in 1996.  He underwent an examination in connection with those claims in May 1996, but did not report any hearing loss or tinnitus, including in the course of spoken and whispered voice tests.  These are occasions where if hearing loss or tinnitus was present, the Veteran would be expected to have mentioned it.  

Moreover, as noted in the above statements, and the VA examination report, his history concerning the onset of tinnitus and hearing loss in the course of the development of the current claim has not been consistent.  He has been vague throughout regarding the onset of hearing loss, and finally acknowledged in his hearing that he had begun noticing hearing loss only for a few years.  Regarding tinnitus, he has said that tinnitus began in service, and continued ever since, but during the VA examination, he was less specific, and could not describe the circumstances or duration.  Thus, the Board does not find his reports of service onset or continuity of symptomatology to be credible.  By this, the Board does not imply that the Veteran is insincere, but, rather, that his recollections are not entirely accurate, particularly given time that has elapsed since service.  It should be emphasized that the Board does not believe this to be an intent on the part of the Veteran to mislead; an honest witness may nevertheless be mistaken as to the facts.  Credibility simply means the reliability of the evidence for establishing true, relevant facts.

The examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not due to in-service noise exposure.  "There is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  The examiner's conclusions are adequately supported by the evidence in its entirety, which, as discussed above, does not contain a consistent or certain account of continuity of symptomatology of either condition throughout the 55 years that elapsed between service and the current claim.  In view of these factors, the Board finds that weight of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for service connection for contracture deformity, right 5th finger has been reopened with the submission of new and material evidence; to that extent only, the appeal is allowed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Because the claim for service connection for a contracture deformity, right 5th finger, has been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the Veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  In particular, he must be afforded a VA examination, which includes review of the claims file.  In this regard, the examination in May 1996 did not offer an opinion as to nexus to service, and the current medical evidence does not specifically report a flexion contracture of the right 5th finger.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all VA medical records of treatment involving the right hand, to include contracture of the right 5th finger, dated from January 2013 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine whether he currently has residuals of an injury and/or fracture of the right 5th finger, to include flexion contracture.  If so, provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any such right 5th finger disability was incurred in or as a result of service.  Due consideration must be given to the Veteran's lay history, which should, in general, be accepted by the examiner unless there is a valid, stated reason for rejecting such history.  Because there are no service treatment records available, the opinion must be focused on whether, from a medical standpoint, the Veteran's current disability is consistent with an injury as he describes.  The rationale for all opinions expressed must be provided, and the claims folder must be available in conjunction with the examination.  

3.  Review the examination report and ensure that it complies with the above requirements.  If not, take all action necessary to obtain an adequate examination.  Once that is accomplished, review the reopened claim for service connection for a contracture deformity, right 5th finger.  If the decision remains adverse to the Veteran, furnish him and his representative a supplemental statement of the case, and give them an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


